  Case: 2:21-cr-00083-MHW Doc #: 39 Filed: 09/13/21 Page: 1 of 1 PAGEID #: 92



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


United States of America,

      V.                                          Case No. 2:21-cr-83

                                                  Judge Michael H. Watson
Christopher Washington,

                                     ORDER

      There being no objections, the Court hereby adopts the Report and

Recommendation of the Magistrate Judge, EOF No. 34, that Defendant's guilty

plea be accepted. The Court accepts Defendant's plea of guilty to Counts 1 and

2 of the Indictment, and he is hereby adjudged guilty on those counts. The

Court will defer the decision of whether to accept the plea agreement until the

sentencing hearing.

      IT IS SO ORDERED.




                                       IICHAEL H. WATSON,JUDGE
                                      UNITED STATES DISTRICT COURT
